DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement

The information disclosure statement (IDS) submitted on 7/6/2021 was considered by the examiner.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, and 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeh et al. (US 2018/0252871 A1) further in view of Ishii et al. (US 2018/0254831 A1).

Regarding claim 1, Yeh discloses an optical transceiver comprising: 
a first housing (Fig. 2 upper element 10) comprising an elastic-body-receiving slot (as shown in Fig. 3 surrounding element 150); 
a second housing (Fig. 2 lower element 10) assembled with the first housing to form a main body (as shown in Fig. 1) comprising an accommodation space (as shown in Fig. 4 element 130), a first handle-guiding groove (as shown in Figs. 3 and 4 wherein element 411 and element 60 are located in the first handle-guiding groove) and a second handle-guiding groove (as discussed in Paragraph [0020] wherein both sides of the housing have a guiding groove), wherein the first handle-guiding groove and the second handle-guiding groove are disposed on two opposite sides of the main body (as shown in Figs. 2 and 3 and discussed in Paragraph [0020]), respectively, and no opening of the elastic-body-receiving slot faces the second housing (as shown in Fig. 4 wherein the receiving slot is shown to face laterally and is covered on the outside by element 410); 
a handle member (Fig. 2 elements 40 and 70) comprising a first arm and a second arm (Fig. 2 elements 410), wherein the first arm is received within the first handle-guiding groove (as indicated in Fig. 2), and the second arm is received within the second handle-guiding groove (as indicated in Fig. 2); and 
(Fig. 2 element 60) received within the elastic-body-receiving slot  (as shown in Fig. 2) and configured to provide a counterforce when the handle member is subjected to an external force (as discussed in Paragraph [0020]).
Yeh does not expressly disclose a printed circuit board accommodated within the accommodation space.
Ishii teaches an optical transceiver with a printed circuit board (Fig. 2 element 13) accommodated in an accommodation space (as shown in Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a printed circuit board accommodated in the accommodation space as taught by Ishii in the transceiver of Yeh in order to provide a substrate for mounting of electronic components of the transceiver, as is common in the art.

Regarding claim 2, Yeh in view of Ishii discloses the transceiver as set forth in claim 1 above and further wherein the handle member comprises: 
a holding portion (Yeh Fig. 2 element 70); and 
a connection portion (Yeh Fig. 2 element 40) connected to the holding portion, the first arm and the second arm (as shown in Yeh Fig. 2), wherein the connection portion has a horizontal part arranged at a horizontal level different from that of the holding portion (as shown in Yeh Fig. 2 wherein the holding portion is above the connection portion).

Regarding claim 3, Yeh in view of Ishii discloses the transceiver as set forth in claim 1 above and further wherein each of the first arm and the second arm comprises: 

Regarding claim 4, Yeh in view of Ishii discloses the transceiver as set forth in claim 3 above and further wherein a spacing distance is formed between the opening and the limitation portion in a direction of sliding the handle member (as shown in Yeh Fig. 2 wherein the limitation portion is spaced closer to the handle member than the opening).

Regarding claim 5, Yeh in view of Ishii discloses the transceiver as set forth in claim 3 above and further wherein each of the elastic- body-receiving slot further comprises a guiding groove in communication with the elastic-body-receiving slot, so that the limitation portion is disposed in the elastic-body-receiving slot (as shown in Yeh Figs. 4-6B wherein the limitation portion is disposed in the guiding groove which communicates with the elastic-body-receiving slot).

Regarding claim 6, Yeh in view of Ishii discloses the transceiver as set forth in claim 1 above and further wherein the shape of the elastic-body-receiving slot is one selected from one of the group consisting of an inline type (as shown in Yeh Fig. 4), a C type, an L type, a T type and a combination thereof.


Regarding claim 8, Yeh discloses an optical transceiver comprising: 
a first housing (Fig. 2 upper element 10) comprising an elastic-body-receiving slot (as shown in Fig. 3 surrounding element 150); 
a second housing (Fig. 2 lower element 10) assembled with the first housing to form a main body (as shown in Fig. 1) comprising an accommodation space (as shown in Fig. 4 element 130), a first handle-guiding groove (as shown in Figs. 3 and 4 wherein element 411 and element 60 are located in the first handle-guiding groove) and a second handle-guiding groove (as discussed in Paragraph [0020] wherein both sides of the housing have a guiding groove), wherein the first handle-guiding groove and the second handle-guiding groove are disposed on two opposite sides of the main body (as shown in Figs. 2 and 3 and discussed in Paragraph [0020]), respectively, and no side of the elastic-body-receiving slot is constructed by the second housing (as shown in Fig. 4 wherein the receiving slot is shown to face laterally and is covered on the outside by element 410 intervening between the slot and the second housing); 
a handle member (Fig. 2 elements 40 and 70) comprising a first arm and a second arm (Fig. 2 elements 410), wherein the first arm is received within the first handle-guiding groove (as indicated in Fig. 2), and the second arm is received within the second handle-guiding groove (as indicated in Fig. 2); and 
(Fig. 2 element 60) received within the elastic-body-receiving slot  (as shown in Fig. 2) and configured to provide a counterforce when the handle member is subjected to an external force (as discussed in Paragraph [0020]).
Yeh does not expressly disclose a printed circuit board accommodated within the accommodation space.
Ishii teaches an optical transceiver with a printed circuit board (Fig. 2 element 13) accommodated in an accommodation space (as shown in Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a printed circuit board accommodated in the accommodation space as taught by Ishii in the transceiver of Yeh in order to provide a substrate for mounting of electronic components of the transceiver, as is common in the art.

Regarding claim 9, Yeh in view of Ishii discloses the transceiver as set forth in claim 8 above and further wherein the handle member comprises: 
a holding portion (Yeh Fig. 2 element 70); and 
a connection portion (Yeh Fig. 2 element 40) connected to the holding portion, the first arm and the second arm (as shown in Yeh Fig. 2), wherein the connection portion has a horizontal part arranged at a horizontal level different from that of the holding portion (as shown in Yeh Fig. 2 wherein the holding portion is above the connection portion).

Regarding claim 10, Yeh in view of Ishii discloses the transceiver as set forth in claim 8 above and further wherein wherein each of the first arm and the second arm 

Regarding claim 11, Yeh in view of Ishii discloses the transceiver as set forth in claim 10 above and further wherein a spacing distance is formed between the opening and the limitation portion in a direction of sliding the handle member (as shown in Yeh Fig. 2 wherein the limitation portion is spaced closer to the handle member than the opening).

Regarding claim 12, Yeh in view of Ishii discloses the transceiver as set forth in claim 10 above and further wherein each of the elastic- body-receiving slot further comprises a guiding groove in communication with the elastic-body-receiving slot, so that the limitation portion is disposed in the elastic-body-receiving slot (as shown in Yeh Figs. 4-6B wherein the limitation portion is disposed in the guiding groove which communicates with the elastic-body-receiving slot).


Claims 7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeh in view of Ishii as applied to claims 1 and 8 above, and further in view of Wang et al. (US 2019/0098804 A1).

Regarding claim 7, Yeh in view of Ishii discloses the transceiver as set forth in claim 1 above.
Yeh does not expressly disclose further comprising a gasket set disposed between the first housing and the second housing.
Wang teaches a transceiver comprising a gasket set (Fig. 3C element 340) disposed between a first housing and a second housing (as shown in Fig. 3D and discussed in Paragraph [0076]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a gasket set as taught by Wang in the transceiver of Yeh in order to further reduce EMI between the transceiver and electrically active devices outside of the transceiver (Wang Paragraph [0071]).

Regarding claim 13, Yeh in view of Ishii discloses the transceiver as set forth in claim 8 above.
Yeh does not expressly disclose further comprising a gasket set disposed between the first housing and the second housing.
Wang teaches a transceiver comprising a gasket set (Fig. 3C element 340) disposed between a first housing and a second housing (as shown in Fig. 3D and discussed in Paragraph [0076]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a gasket set as taught by Wang in the transceiver of Yeh in order to .


Claims 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeh et al. (US 2018/0252871 A1) further in view of Ishii et al. (US 2018/0254831 A1) and Chung et al. (US 2018/0252880 A1).

Regarding claim 14, Yeh discloses an optical transceiver comprising: 
a first housing (Fig. 2 upper element 10) comprising at least one elastic-body-receiving slot (as shown in Fig. 3 surrounding element 150); 
a second housing (Fig. 2 lower element 10) assembled with the first housing to form a main body (as shown in Fig. 1) comprising an accommodation space (as shown in Fig. 4 element 130), a first handle-guiding groove (as shown in Figs. 3 and 4 wherein element 411 and element 60 are located in the first handle-guiding groove) and a second handle-guiding groove (as discussed in Paragraph [0020] wherein both sides of the housing have a guiding groove), wherein the first handle-guiding groove and the second handle-guiding groove are concavely formed on two opposite sides of the main body (as shown in Figs. 2 and 3 and discussed in Paragraph [0020]), respectively, and no opening of the elastic-body-receiving slot faces the second housing (as shown in Fig. 4 wherein the receiving slot is shown to face laterally and is covered on the outside by element 410); 
(Fig. 2 elements 40 and 70) comprising a first arm and a second arm (Fig. 2 elements 410), wherein the first arm is received within the first handle-guiding groove (as indicated in Fig. 2), and the second arm is received within the second handle-guiding groove (as indicated in Fig. 2); and 
an elastic body (Fig. 2 element 60) received within the elastic-body-receiving slot  (as shown in Fig. 2) and configured to provide a counterforce when the handle member is subjected to an external force (as discussed in Paragraph [0020]).
Yeh does not expressly disclose wherein the elastic-body-receiving slot is a non-linear slot, a printed circuit board accommodated within the accommodation space and configured to perform a photoelectric conversion.
Chung teaches wherein the elastic-body-receiving slot is a non-linear slot (as shown in Fig. 4 wherein the elastic-body-receiving slot, as described in Paragraph [0020], is shown to be L-shaped, in accordance with the description of forming a non-linear slot by combining with a guide slot, as set forth in Paragraph [0038] of the instant application).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a non-linear slot for the elastic-body-receiving slot as taught by Chung in the transceiver of Yeh in order to allow for accommodation of the handle-guiding groove and reduce the overall size of the transceiver, as is known to be desirable in the art.
Ishii teaches an optical transceiver with a printed circuit board (Fig. 2 element 13) accommodated in an accommodation space (as shown in Fig. 2) and configured to perform a photoelectric conversion (as discussed in the Abstract).


Regarding claim 15, Yeh in view of Ishii discloses the transceiver as set forth in claim 14 above and further wherein the handle member comprises: 
a holding portion (Yeh Fig. 2 element 70); and 
a connection portion (Yeh Fig. 2 element 40) connected to the holding portion, the first arm and the second arm (as shown in Yeh Fig. 2), wherein the connection portion has a horizontal part arranged at a horizontal level different from that of the holding portion (as shown in Yeh Fig. 2 wherein the holding portion is above the connection portion).

Regarding claim 16, Yeh in view of Ishii discloses the transceiver as set forth in claim 14 above and further wherein each of the first arm and the second arm comprises: an opening spatially corresponding to the elastic-body-receiving slot (as shown in Yeh Fig. 2 adjacent to element 420) and exposing a part of the elastic-body-receiving slot (as shown in Yeh Fig. 5); and a limitation portion (as shown in Yeh Fig. 2 element 411) disposed adjacent to the opening and in contact with the elastic body (as shown in Yeh Fig. 5).

Regarding claim 17, Yeh in view of Ishii discloses the transceiver as set forth in claim 16 above and further wherein a spacing distance is formed between the opening and the limitation portion in a direction of sliding the handle member (as shown in Yeh Fig. 2 wherein the limitation portion is spaced closer to the handle member than the opening).

Regarding claim 18, Yeh in view of Ishii discloses the transceiver as set forth in claim 16 above and further wherein each of the at least one elastic- body-receiving slot further comprises a guiding groove in communication with the elastic-body-receiving slot, so that the limitation portion is disposed in the elastic-body-receiving slot (as shown in Yeh Figs. 4-6B wherein the limitation portion is disposed in the guiding groove which communicates with the elastic-body-receiving slot).



Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeh in view of Ishii and Chung as applied to claim 14 above, and further in view of Wang et al. (US 2019/0098804 A1).

Regarding claim 19, Yeh in view of Ishii and Chung discloses the transceiver as set forth in claim 14 above.
Yeh does not expressly disclose further comprising a gasket set disposed between the first housing and the second housing.

It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a gasket set as taught by Wang in the transceiver of Yeh in order to further reduce EMI between the transceiver and electrically active devices outside of the transceiver (Wang Paragraph [0071]).


Response to Arguments

Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This prior art is listed on attached form PTO-892.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keith DePew whose telephone number is (571)270-7725. The examiner can normally be reached M-F 4:45-5:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Keith DePew/
Examiner
Art Unit 2835



/ABHISHEK M RATHOD/Primary Examiner, Art Unit 2841